 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                  ***
 6    DITECH FINANCIAL LLC, et al.,                         Case No. 2:16-cv-02758-JAD-CWH
 7                           Plaintiffs,
                                                            ORDER
 8          v.
 9    STARFIRE CONDOMINIUM OWNERS’
      ASSOCIATION, et al.,
10
                             Defendants.
11

12          Presently before the court is defendant Change Your Life, LLC’s motion for clarification

13   (ECF No. 38), filed on September 20, 2018. On January 20, 2017, the court granted the parties’

14   stipulation to stay all litigation deadlines for 90 days. (ECF No. 18.) The court ordered stay

15   expired on April 20, 2017. Therefore, the stay is lifted and the parties must meet and confer and

16   file a proposed discovery plan and scheduling order.

17          IT IS THEREFORE ORDERED that defendant’s motion for clarification (ECF No. 38) is

18   GRANTED.

19          IT IS FURTHER ORDERED that within 21 days from the date of this order the parties

20   must meet and confer and file a discovery plan and scheduling order.

21

22          DATED: October 2, 2018

23

24                                                          C.W. HOFFMAN, JR.
                                                            UNITED STATES MAGISTRATE JUDGE
25

26

27

28
